Title: “Benevolus”: On the Propriety of Taxing America, [11 April 1767]
From: Franklin, Benjamin
To: 


This letter was reprinted in London in The Gazetteer and New Daily Advertiser, April 13, 1767, and in The Pennsylvania Chronicle, June 8, 1767. Franklin’s authorship is specifically recognized in the manuscript list of his pieces that were reprinted in the Philadelphia newspaper. The letter also appeared in Boston and Williamsburg papers before the end of June 1767.
 
  
To the Printer of the London Chronicle.Sir,
[April 11, 1767]

The propriety of taxing America by laws made here, is frequently handled in public papers and pamphlets by writers, who seem not well acquainted with the circumstances of that country, or with the points in dispute. Will you give me leave, through your paper, to offer some information, that may be of use to them in their future discussions. The following positions are generally taken for granted;
1. That the colonies were settled at the expence of parliament.
2. That they received their constitutions from parliament, which could not be supposed to give away its own powers of taxing them.
3. That they have been constantly protected from the Indians, at the expence of money granted by parliament.
4. That the two last wars were entered into for their protection.
5. That they refused to contribute towards the expence of those wars.
6. That they are great gainers by the event of the last war.
7. That they pay no taxes.
8. That they contend the parliament of Great Britain has no authority over them.
Upon these positions assumed as facts, there has been much declamation, on the unreasonableness, selfishness, ingratitude of the Colonists, (some have even used the word rebellion) and government is urged to proceed against them by force of arms. Let us coolly consider these positions, one by one.
1. That the colonies were settled at the expence of parliament. If we examine our records, the journals of parliament, we shall not find that a farthing was ever granted for the settling any colonies before the last reign, and then only for Georgia and Nova Scotia, which are still of little value. But the colonies of New-Hampshire, Massachusetts, Rhode-Island, Connecticut, New-York, (as far as the English were concerned in it) New-Jersey, Pensylvania, Maryland, Virginia, North and South Carolina, &c. were settled at the private expence of the adventurers.
2. That they received their constitutions from parliament, which could not be supposed to give away its own power of taxing them. The charters themselves shew that they were granted by the King; and the truth is, that parliament had no participation in these grants, and was not so much as consulted upon them. The right to the territory in America, was supposed to be in the King, that is, so far as to exclude the claim of any other European Prince; but in reality was in the tribes of Indians who inhabited it, and from whom the settlers were obliged to purchase or conquer it at their own expence, without any expence to parliament. But they settled there with the King’s leave, promising him their allegiance, which they hold faithfully to this day.
3. That they have been constantly protected from the Indians at the expence of parliament. No grants for that purpose appear on our records, and the fact is, that they protected themselves, at their own expence, for near 150 years after, the first settlement, and never thought of applying to parliament for any aid against the Indians.
4. That the two last wars were entered into for their protection. The truth is, that the war with Spain, 1739, was occasioned by the Spaniards interrupting with their guarda costas the British trade, carried on indeed in the American seas, but in British ships chiefly, and wholly with British manufactures. It was, therefore, a war for the protection of our commerce, and not for the protection of the people of America. The last war began concerning the boundaries of Acadia, a country ceded to the crown by the treaty of Aix-la-Chapelle; the lands in dispute belonged to the crown only, and to no colony or Colonist whatever: Another motive was, the security of the Ohio trade with the Indians, a trade carried on chiefly for account of British merchants, members of that company, and wholly with the manufactures of Britain, which had also all the skins and furs produced by that trade. It was, therefore, a British interest, that was to be defended and secured by that war. The colonies were in peace, and the settlers had not been attacked or molested in the least, ’till after the miscarriage of Braddock’s expedition to the Ohio.
5. That the colonies refused to contribute their share towards the expence of those wars. The fact is, that in the first war, upon requisitions from the crown, the colonies sent between 3 and 4000 men to join our army in the siege of Carthagena; and in the last war they raised and paid 25,000 men, a number equal to those sent from Britain; which was far beyond their proportion. If we examine the journals of the house of commons, we shall there find, that their conduct was approved of by government here; for every year during the war, a message came down from the crown to this purpose, “That his Majesty being highly sensible of the great zeal and vigour with which his faithful subjects in America had exerted themselves in defence of his rights and territories there, recommended it to parliament to enable him to make them some compensation, &c.” The parliament did accordingly grant £200,000 yearly for that purpose, which his Majesty divided among the colonies in honorary gratuities; not to discharge their accounts, for they produced none, and their expence was ten times greater than the money returned to them. But if they had not in our own judgment done their share, and more, there could have been no room or reason for any payment, or any compensation.
6. That the colonies are great gainers by the event of the last war. There is to be sure a great extent of country conquered. It was however ceded not to the colonies, but to the crown, which is now granting it away in large tracts to British gentlemen. No colony has more landed property than it had before the war; and though it may be supposed the land the colonists had in possession was increased in value by being rendered more secure, the fact is otherwise; for it is in land as in other commodities, the greater the quantity at market, the lower the price; so that the value of the old possessions is really diminished instead of being increased. Plenty of money was indeed circulated in the colonies by means of the war, but this was a temporary advantage only, and by introducing habits of luxury and expence before unknown there, the money is not only all returned already to Britain, and with it what money there was before in the colonies, but has left them under a load of debt to the British merchants, that they must now labour hard to discharge; besides the heavy public debt incurred by the war itself.
7. That the colonies pay no taxes. There cannot be a greater mistake than this. They have their own civil and military establishments to support, and the public debt just mentioned to discharge, for which heavy taxes are and must be levied among themselves. They are besides under great burthens that we are free from. Our ancestors in Britain have long since defrayed the expence of most of our publick buildings, churches, colleges, highways, bridges, and other conveniences, which are left to us as an inheritance: These our people who remove to America cannot enjoy, but as they extend their settlements, are obliged to tax themselves anew for all such publick works: And all who know their circumstances, and the taxes they really pay, are and must be satisfied, that those taxes in proportion to the property in the country, are not only equal but greater than the taxes paid in Britain compared with the property in Britain.
8. That the colonies contend the parliament of Britain has no authority over them. The truth is, that all acts of the British legislature, expressly extending to the colonies, have ever been received there as laws, and executed in their courts, the right of parliament to make them being never yet contested, acts to raise money upon the colonies by internal taxes only and alone excepted. In granting their money to the crown, they think their assent is constitutionally necessary; they say that voluntary grants by themselves of what is their own, are the only means they have of manifesting their loyalty and duty, and recommending themselves to the favour of their sovereign. That they have always made such grants chearfully when required, in proportion to their abilities: And they think it hard that a parliament in which they have no representative, should make a merit to itself by granting their money to the crown without asking their consent, and deprive them of the privilege of granting it themselves, which they have always enjoyed, never abused, and are always ready and willing to exercise in behalf of the crown when occasion shall require, and the usual requisitions are made to their assemblies. This is the sole point that has been in dispute: It is now indeed determined here by an act of parliament, and therefore I say no more of it; and should not have said so much but to obviate mistakes of what the point really was. The colonies submit to pay all external taxes laid on them by way of duty on merchandizes imported into their country, and never disputed the authority of parliament to lay such duties. The distinction indeed between internal and external taxes is here looked upon as groundless and frivolous, and some are apt to wonder how a sensible people should ever advance it. But an American founds it thus; an internal tax to be raised in the colonies by authority of parliament, forces the money out of my purse without the consent of my representative in assembly: An external tax or duty is added to the first cost and other charges of the commodity on which it is laid, and makes a part of its price: If I do not like it, at that price I refuse it. If I do like it, I pay the price, and do not need to give my consent by my representative for the payment of this tax, because I can consent to it myself in person. However, whether there be validity in this distinction or not, seems to be immaterial; since if they are willing to pay external though not internal taxes, and we say they are the same, ’tis then the same thing to us, provided we get the same money from them, as much as they ought or are able to pay, and we may let them please themselves with their futile distinction as long as they think proper.
There is however another distinction of theirs, which will here appear less exceptionable. The colonies were originally chartered companies for the purposes of trade and settlement. They joined a more than equal number of troops with ours in the operations of the American war: Advantages were obtained by that war, to wit, greater security of trade and settlement free from the interruptions of the French, and a great extent of territory and dominion. In dividing these advantages they suppose, that the security of trade and settlement only belongs to them, and that the territory and dominion acquired appertain to the crown. They never pretended to lay claim to the least part of either of these latter advantages. Their adversaries, who think another trading Company (in exactly similar circumstances) have a right to both, must at least allow, on the same principle, that the colonies in this particular are modest, however silly it may have been in them to waive their pretentions in favour of government. And probably, whenever these Gentlemen come again into power, a regard to justice, and a noble disdain to take advantage of the simplicity and ignorance of the colonists, will induce them to give the colonies all the same advantages now claimed for that other company.
I hope, Mr. Printer, that your Readers will, on considering the premises, be a little less hasty in censuring their brethren in America, upon the groundless surmises, and mistaken facts, so frequently delivered as truths in our public papers; and that they will consider the importance of a firm union between the two countries, in affection as well as in government; and not suffer themselves to be exasperated by false insinuations against the absent and the distant. I am, yours, &c.
Benevolus.
